Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Overview
35 U.S.C. §§ 102/103 rejection
Claims 1-4 allowed
No art rejection of claims 9-10 

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-10 in the reply filed on 7/2/2021 is acknowledged.
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.
It is noted that upon further consideration the examiner has withdrawn the species requirement of the species and thus claim 10 has been rejoined and examined.

Claim Rejections - 35 U.S.C. §§ 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by, or in the alternative are rejected under 35 U.S.C. § 103(a) as being unpatentable over Minami et al., U.S. Patent App. Pub. No. 2017/0159203 A1 [hereinafter Minami].
The body of the claim is generally written with parentheses following the limitations indicating the prior art's teachings and/or examiner notes.

Claim 5. A method of plating a substrate with use of a substrate holder, comprising: 
performing one of a simple leak check, a composite leak check, and a precision leak check on the substrate holder, the one being selected based on a plating condition for the substrate (simple leak check performed based on the plating condition of the substrate not being plated and thus done pre-plating; Minami [0078], figs. 6-8); and 
plating the substrate with use of the substrate holder (plating with a substrate holder; Minami abstract, figs. 1-5), 
wherein the simple leak check comprises a first inspection of measuring a pressure in an internal space holder (pressure measured by pressure sensor 116; Minami [0078]-[0080], figs. 6-8) formed by a seal (substrate-side sealing member 66; id.) of the substrate (substrate W; id.), id.), and detecting that the pressure reaches a first pressure threshold value within a predetermined first inspection time (detecting pressure within certain period of time; id.), 
the composite leak check comprises a combination of the first inspection and a second inspection, the second inspection including closing the internal space that has been evacuated, measuring the pressure in the closed internal space, and detecting that the pressure in the closed internal space does not exceed a second pressure threshold value within a predetermined second inspection time, and 
the precision leak check comprises a combination of the first inspection, the second inspection, and a third inspection, the third inspection including measuring a pressure difference between the pressure in the closed internal space and a vacuum pressure in a master container, and detecting that an amount of increase in the pressure difference within a predetermined third inspection time is kept equal to or below a pressure difference threshold value (since Minami teaches the simple leak check meets the claim and Minami does not need to teach the composite or precision leak check to teach the claim).

Claims 7-8. (claim 7) The method according to claim 5, wherein the second inspection includes generating an alarm signal when the pressure in the closed internal space exceeds the second pressure threshold value within the predetermined second inspection time, and (claim 8) the method according to claim 5, wherein the third inspection includes generating an alarm signal when the amount of increase in the pressure difference within the predetermined third .

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Minami as applied to claim 5 above, and further in view of Waring et al., U.S. Patent App. Pub. No. 2003/0122292 A1 [hereinafter Waring].
Claim 6. Minami is silent on the method according to claim 5, wherein the first inspection includes generating an alarm signal when the pressure in the internal space does not reach the first pressure threshold value within the predetermined first inspection time.
However, Waring teaches using an “alarm to make operators aware of a” leak. Waring [0026].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Waring’s alarm to make operators aware of a leak.

Allowable Subject Matter
Claims 1-4 allowed.
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Keigler et al., U.S. Patent App. Pub. No. 2005/0089645 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.